DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 22 December 2021, which has been entered and made of record.  Claim(s) 1, 8 and 15 have been amended.  No Claim has been added or cancelled.  Claim(s) 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments, see p.6, filed on 22 December 2021, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/8/15 is/are now rejected under 35 USC §103 as being unpatentable over Ritchey (US 5,495,576) in view of Haimovitch-Yogev et al. (US 2015/0319424 A1), Suzuki (US 2003/0231179 A1), Areas et al. (US 2009/0274391 A1) and Richards et al. (US 5,694,533). See detailed rejections below.  Applicant’s amendments overcome 35 USC §112(b) rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (US 5,495,576) in view of Haimovitch-Yogev et al. (US 2015/0319424 A1), Suzuki (US 2003/0231179 A1), Areas et al. (US 2009/0274391 A1) and Richards et al. (US 5,694,533).
Regarding Claim 1, Ritchey discloses a method for generating a multi-view interactive (col.9 lines 52-56: Updating the model typically involves the participant moving a virtual object in the model with his hand, or changing the viewpoint of the displayed scene based upon a change in the participants head 55 position) digital media representation in a virtual reality environment (col.2 lines 10-12: It is therefore the objective of this invention to provide a more versatile image based panoramic virtual reality and telepresence system and method) comprising: 
obtaining a plurality of images, wherein each image in the plurality of images has location information (col.17 lines 21-22: the being or object is tracked by positions sensors located on the real object) and an object (Fig.6: subject 13), wherein the plurality of images include at least a portion of overlapping subject matter (col.10 lines 25-26: FIG. 6 illustrates a plurality of arrays 36a-36f faced inward about a 3-D subject); 
fusing, via a processor, the plurality of images into a fusion of 3-D model segments (Fig.1 and col.7 lines 55-61: Signal processing means 3 preferably includes a first computer processing means 15 for sensor fusion of the resulting imagery signal Sa and shape data signal Sb. The first processing means operates on the signals Sa and Sb to combine shape and surface data of corresponding segments of the 3-D subject. The resulting 3-D model segments 26a are portions of the computer generated world model 14a) a content model, wherein the content model includes a multi-view interactive digital media representation of the object; and 
generating, via the processor, a virtual reality environment using the 3-D model segment (col.7 lines 33: the virtual reality/telepresence system) content model; 
wherein the multi-view interactive (col.9 lines 52-56: Updating the model typically involves the participant moving a virtual object in the model with his hand, or changing the viewpoint of the displayed scene based upon a change in the participants head 55 position) digital media representation is generated by fusing multiple images in the plurality of images, connected together in a three-dimensional spatial graph (col.2 lines 10-12: image based panoramic virtual reality), wherein the fusion of 3-D model segment content model is generated directly from the plurality of images without using a 3D polygon model, wherein the content model includes multiple images captured using a convex capture motion; 
wherein the multi-view interactive digital media representation is configured such that a user can navigate through and within the virtual reality environment to switch between multiple viewpoints of the fusion of 3-D model segments content model via corresponding physical movements (col.9 lines 52-56: Updating the model typically involves the participant moving a virtual object in the model with his hand, or changing the viewpoint of the displayed scene based upon a change in the participants head 55 position).
Ritchey fails to disclose the fusion of 3-D model segments is a content model, wherein the content model includes a multi-view interactive digital media representation of the object.
However Haimovitch-Yogev, in the same field of endeavor, discloses An interactive-player system for generating user-selectable novel views of an event on a viewing device ([0066]) and the system includes cameras for imaging the event with image frames (Abstract). Haimovitch-Yogev teaches the multi-view system includes an FES module for segmenting a foreground from the environment from image data of the image frames and constructing a 3D data representation (Abstract. Note FES stands for foreground/environment segmentation, see [0304]) and a user utilizes a segmentation and reconstruction (FES) module 319 of system 100 to execute a foreground/environment segmentation (FES) method 318 comprising one or more steps 322-328, and of which one or more steps are preferably performed in the numerical sequence ([0304]). The one or more steps 322-328 do not use polygon models (see Fig.10b-e). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Haimovitch-Yogev into that of Ritchey and to fuse, via a processor, the plurality of images into a content model, wherein the content model includes a multi-view interactive digital media representation of the object (the foreground); and generate, via the processor, a virtual reality environment using the content model, wherein the content model is generated directly from the plurality of images without using polygon model (Fig.10b-e) in order to render new photo-realistic images and video from user-selectable novel views that are not necessarily coincident with any of the views of the cameras as taught by Haimovitch-Yogev ([0005]).
wherein the user can directly rotate the content model with the virtual reality environment against a static context model background.
However Suzuki, in the same field of endeavor, discloses an interactive virtual telepresence system that allows an Internet user to view three-dimensional objects from any perspective in a studio at a remote server (Abstract). Suzuki further discloses and shows in Fig.1 The studio 102 is populated with many cameras set at different viewpoints around the object, ... Each captured video frame typically includes a background, image that surrounds object 104 that needs to be removed from the scene by a background subtractor 122-124 ([0049]). Suzuki discloses A silhouette is computed from the background subtracted images by a silhouette processor 126 ([0050]), The intersections of rays created by projecting through silhouettes are computed by an intersection processor 128. ... The output are voxels ([0051]), and A voxel calculation for the voxels representing object 104 are done by a voxel processor 130 ([0052]). Finally, The processing of a volumetric dataset begins by stacking the slices according to the interpixel and interslice distances so that the data exists in a "virtual" coordinate space which accurately reflects the real world dimensions of the originally sampled volume. Additional slices can be inserted between the dataset's original slices so that the entire volume in computer memory is represented as one solid block of data. The pixels in such block can be processed as volume pixels (voxels) such that a volume can be translated and rotated and a rendering of the dataset can be obtained ([0053]). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Suzuki into that of Ritchey modified by Haimovitch-Yogev and to add the limitation of wherein the user can directly rotate the content model with the virtual reality environment against a static (It would have been context model background in order to let a user to manipulate the object, which looks to the user like three-dimension rotation of the real object as taught by Suzuki ([0034]).
Ritchey as modified above fails to further discloses wherein the multi-view interactive digital media representation is generated by fusing each object in the plurality of images into a single content model object.
However Areas discloses generating a multi-view interactive digital media representation by fusing each of the objects in the plurality of images into a single content model object ([0022]:  the system 100 can include a 3D environment 106 that can include the two or more 2D images each having a specific perspective or point-of-view. In particular, the 2D images can be aggregated or collected in order to construct a 3D image or object, wherein the collection and/or aggregation can be based upon each 2D image perspective. Thus, the 2D images can be constructed in order to provide a 3D image within the 3D environment that can be explored, navigated, browsed, etc. [0023]: For example, a 3D environment can be explored in which the 3D image can be a cube. This cube can be created by combining a first image of a first face of the cube (e.g., the perspective is facing the first face of the cube), a second image of a second face of the cube (e.g., the perspective is facing the second face of the cube), a third image of a third face of the cube (e.g., the perspective is facing the third face of the cube), a fourth image of a fourth face of the cube (e.g., the perspective is facing the fourth face of the cube), a fifth image of a fifth face of the cube (e.g., the perspective is facing the fifth face of the cube), and a sixth image of a sixth face of the cube (e.g., the perspective is facing the sixth face of the cube). By aggregating the images of the cube based on their perspectives or point-of-views, a 3D image of the cube can be created within the 3D environment 106 which can be displayed, viewed, navigated, browsed, and the like).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Areas into that of Ritchey as modified and to add the limitation of wherein the multi-view interactive digital media representation is generated by fusing each of the objects in the plurality of images into a single content model object in order to provide more information to users as taught by Areas ([0003]).
Areas does not explicitly recite the single content model object is generated without using the background in the plurality of images.
However Haimovitch-Yogev discloses segmenting a foreground from a background and constructing a 3D data representation of the foreground ([0015]: CEM module for modeling the environment from image data of the image frames; an FES module for segmenting the foreground from the environment from image data of the image frames and constructing a 3D data representation.  [0050]-[0053]:  A method of generating user-selectable novel views of an event on a viewing device, the method includes the steps of: (a) reconstructing by a server system for each camera of a plurality of cameras image data into at least one foreground model for the respective camera and at least one environment model for the respective camera; (b) joining by the server system the at least one foreground model for each camera to create a visual atlas of all foreground models; (c) creating by the server system foreground mapping data for foreground image data in the visual atlas to a 3D coordinate in a 3D data representation). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Haimovitch-Yogev into that of Areas and to add the limitation of wherein the multi-view interactive digital media representation is generated by fusing each of the objects in the plurality of images into a single content model object without using the background in the plurality of images in order to minimize computation effort to generate the single 3D content model object.
Retchey as modified fails to disclose wherein the user can walk around the object, wherein walking around the object includes rotating the content model in conjunction with a rotating context model background.
However Richards teaches or suggests before the effective filing date of the claimed invention a modeling system which is possible to produce in real time photo-realistic representations of computer models of buildings and the like in a real world environment. It is also possible to move around the model by changing the selected viewpoint and/or direction, the modelling system responding to these changes to produce the appropriate output images (col.1 lines 35-49).  Richards discloses the modelling system is able to produce an output image of a scene comprising a selected view of the model from the computer graphics modeler with a background visible through windows or the like From video images manipulated by digital video effects apparatus in order to provide a realistic representation of the model in its environment (col.8 lines 1-7).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Richards into that of Ritchey as modified and to add the limitation of wherein the user can walk around the object, wherein walking around the object includes rotating the content model in conjunction with a rotating context model background in order to assess the effect of "walking around" the completed building (col.1 lines 45-46) since such tools can be very persuasive in marketing a design and for securing contracts, planning permission etc. as taught by Richards (col.1 lines 64-67).

Regarding Claim 2, Haimovitch-Yogev further discloses wherein the plurality of images is obtained from a plurality of users ([0155]: a wherein the plurality of images is obtained from a plurality of users). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Ritchey discloses wherein the virtual reality environment is enhanced using one or more of automatic frame selection, stabilization, view interpolation, filters, and compression (col.26 lines 33-36: The low-level image processor may also perform certain filtering operations on the digital image such as deblurring, histogram equalization, and edge enhancement).

Regarding Claim 4, Ritchey discloses wherein the plurality of images includes images with different temporal information (col.1 lines 38-42: The electrical section of the camera is structured to convert the visual images received by the image processor into electrical video signals Sa such that the information is in a format that is compatible with standard video processing equipment. Video inherently includes temporal information).

Regarding Claim 5, Ritchey discloses wherein the static context model background includes a locally concave surround view, the surround view surrounding the content model in a 360 degree navigable environment (Fig.2 and col.1 lines 9-13: FIG. 2 illustrates a panoramic camera system 1 of prior art in which a plurality of image sensors 28a-28f and audio sensors (not shown) are faced outward about a point or area to record a contiguous surrounding visual subject scene 13c).

Regarding Claim 6, Ritchey discloses wherein the content model includes a locally convex surround view of the object (Fig.7 and col.10 lines 31-34: FIG. 7 illustrates sensor arrays which may be faced both inward and outward to record a subject. Arrays are positioned adjacent to one another to form a panoramic array assembly 44).

Regarding Claim 7, Ritchey discloses wherein the virtual reality environment is configured such that the user can appear to be closer or farther to the surround views by physically moving through space (col.20 lines 40-43: Based on such manipulation, the spatial coordinates of the virtual model can of course be changed to give the impression of movement relative to the viewer).

Regarding Claims 8-14, Claims 8-14 are in similar scopes to Claims 1-7 except in the format of “system” with computer and memory. Ritchey discloses computer and memory (col.8 lines 10-13: Signal processing means 15, 16, 17, 18, and 23 (FIG. 17) include a central processing unit, terminal bus, communication ports, memory, and the like typical to a conventional computer(s)). Therefore the rejection to Claims 1-7 are also applied to Claims 8-14.

Regarding Claims 15 and 16-20, Claims 15 and 16-20 are in similar scopes to Claims 1 and 3-7 except in the format of “non-transitory computer readable medium”. Therefore the rejection to Claims 1 and 3-7 are also applied to Claims 15 and 16-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Starner (US 2012/0287123 A1) discloses it had been known to a POSITA that the portion of optical-flow field 450 that is outside of area 410 exhibits a curvature that is characteristic of a user rotating around an object while keeping the object in substantially the same position within their field of view. In particular, as the user rotates in a counter-clockwise manner around object 404, pixels that represent the foreground in the user's field of view (e.g., pixels in the rectangular area defined by [0, 0] and [640, 220] and outside of area 410) have a left-to-right component to their apparent motion, while pixels that represent the background in the user's field of view (e.g., pixels in the rectangular area defined by [0, 260] and [640, 480] and outside of area 410) have a right-to-left component to their apparent motion ([0067]).
McArdle et al. (US 2012/0242798 A1) discloses orienting the scene can include preparing a VAR scene for display such that the viewable scene matches what the user would view in a real three-dimensional view, that is, such that the displayable scene provides a simulation of real viewable space to the viewer 12 as if the device 14 were a transparent frame ([0027]) and preferred adjustment of aspects 22, 26 of the scene to create the virtual perspective will apply both to foreground aspects 22 and background aspects 26 ([0035]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUN HE/Primary Examiner, Art Unit 2613